Citation Nr: 0414328	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  97-29 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for partial 
amputation of the left little finger, with ankylosis of the 
left long and ring fingers (minor), currently evaluated as 30 
percent disabling, to include entitlement to an 
extraschedular rating.

2.  Entitlement to an increased evaluation for residuals of 
fractured left metatarsals 4 and 5, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 decision, by the RO in Pittsburgh, 
Pennsylvania, which in pertinent part, denied increased 
evaluations for partial amputation of the left little finger, 
with ankylosis of the left long and ring fingers and 
residuals of fractured left metatarsals 4 and 5. 


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.  

2.  The veteran's service-connected partial amputation of the 
left little finger, with ankylosis of the left long and ring 
fingers (minor) is principally manifested by diminished grip 
and pain; limitation of extension and flexion of the ring and 
long finger.

3.  Residuals of fractured left metatarsals 4 and 5, is not 
productive of impairment that more nearly approximates 
moderately severe than moderate.


CONCLUSION OF LAW

1. The criteria for a disability evaluation in excess of 30 
percent for partial amputation of the left little finger, 
with ankylosis of the left long and ring fingers (minor), 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
4.71a, Diagnostic Codes 5141, 5218 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of fractured left metatarsals 4 and 5, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).
In this case, the rating actions of May 1991, June 1997 and 
March 1998, were issued before the enactment of VCAA.  Thus, 
in order to satisfy the holding in Pelegrini, the Board would 
have to dismiss as void ab initio, the rating decision of the 
RO which was promulgated prior to providing the veteran full 
VCAA notice.  The result of this action would require that 
the entire rating process be reinitiated, with the claimant 
being provided VCAA notice and an appropriate amount of time 
to respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
September 1997 Statement of the Case and January and December 
20003 Supplemental Statements of the Case, and November 2002 
and April 2003 correspondence from the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in November 2002 and April 2003, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claims.  In those letters, the veteran was also advised 
of his and VA's responsibilities under the VCAA, including 
what evidence should be provided by the veteran and what 
evidence should be provided by VA.  

Factual Background

In March 1997, the RO received the veteran's claim for an 
increased rating for his disabilities.  The veteran reported 
that the severity of his disabilities had increased.  

During a May 1997 VA examination of the veteran's feet, he 
complained of pain on motion and stiffness.  He also 
complained of lack of endurance when walking and tenderness 
at the area of his scar.  Objective findings revealed no 
swelling, heat or redness.  The veteran did not use crutches, 
a brace, cane or any type of corrective shoes to ambulate.  
He was able to rise on his toes and heel of the left foot 
with some difficulty.  He was employed as a mail carrier and 
the examiner noted some problem with fasciitis due to the 
nature of his employment and specifically walking all the 
time.  His dorsalis pedis pulse and gait were normal and 
there were no signs of edema or a limp.  There was no skin or 
vascular change of the foot or at the site of the scar.  His 
posture and arch were normal and he was able to squat without 
difficulty.  There were no signs of hammer toes or claw foot 
noted.  The pertinent diagnosis revealed a residual fracture 
of the left metatarsals of the 4th and 5th toes.

During a May 1997 VA examination, the veteran's left hand was 
evaluated.  He complained of constant pain on motion, 
particularly when exposed to cold weather.  Objective 
findings revealed amputation of the left 5th finger.  The 
stump was short and tender and no swelling was noted.  
Circulation was good and the muscle of the left hand at the 
stump appeared atrophic.  The stump was made just above the 
metacarpal phalangeal joint and less than 1/4 inch.  The 
examiner noted that it was difficult to determine range of 
motion of the stump.  There was flexion deformity and 
ankylosis of the distal interphalangeal (DIP) joint of the 
left 4th finger and the proximal interphalangeal (PIP) joint 
of the left 3rd finger.  A scar was present on the 3rd finger 
below the PIP joint of both the 3rd and 4th fingers.  On the 
palmar surface of the left wrist, a scar was conceivable from 
the tendon transplant.  There was diminished hand grip and 
the tip of the 4th finger was approximately 1/2 inch away from 
the tip of the thumb.  The tip of the 3rd finger was 1/4 inch 
away from the median transverse fold and passively it could 
be approximated to the transverse medial fold of the palm.  
The tip of the 4th finger was actively approximately 1/2 inch 
from the fold, passively it reached the transverse fold of 
the palm.  The pertinent diagnosis was amputation of the left 
5th finger, just above the metacarpophalangeal joint (MCP) 
and flexion deformity and ankylosis of the 3rd and 4th 
fingers.  An X-ray study of the left hand, completed in March 
1997, revealed a deformity which was secondary to old trauma, 
and showed no change from an X-ray study completed in 1992.        

This case was remanded by the Board in April 2000 in order to 
obtain additional evidence and to afford the veteran a 
current VA examination to evaluate the severity of his 
service-connected disorders.

During a September 2000 VA examination, the examiner 
indicated his review of the claims folder.  The veteran 
complained of decreased grip, strength and endurance of his 
left hand.  He noted that he was employed as a mail carrier 
and was having difficulty carrying his mail and gripping the 
steering wheel while driving.  He fatigued quicker and had 
decreased prolonged grip strength.  He was unable to hold 
objects for a long time and lost his grip.  He had good 
immediate strength and noted no changes in his immediate 
strength but found his circulation decreased when it was 
cold.  He noted no change in his finger motion but complained 
of tingling in the tips of his digits with prolonged grip.  
He reported stiffness and pain in his first web space.  He 
was right hand dominant.

In regards to his left foot, he reported persistent pain in 
between his 4th and 5th metatarsals.  He was unable to 
ambulate without an occasional limp.  

Objective findings of the left hand revealed that the left 
5th digit was amputated at the base of the proximal phalanx, 
with 1 to 1.5 cm of stump remaining.  The scar was well-
healed.  The left 4th digit was fixed in extension but not 
rigid.  It was passively movable and had no active motion at 
the PIP joint.  The veteran's DIP joint of the left 4th 
finger was ankylosed at 90 degrees of flexion.  His 3rd digit 
was flexed at the PIP joint, and there was good motion at the 
DIP joint.  All of the scars on the left hand were well 
healed and did not show any evidence of significant 
contracture of the skin.  Range of motion was as follows: 
left 5th MCP joint flexed to 110 degrees, both actively and 
passively; 4th MCP joint flexed to 110 degrees; 3rd MCP joint 
flexed to 105 degrees on the left; 4th PIP joint had no 
active motion and it was actively fixed in full extension, 
but passively it flexed to 90 degrees versus 120 degrees, 
which is normal; 4th DIP joint was fixed at 90 degrees, no 
active or passive motion was noted at the joint; 3rd PIP 
joint was from 75 to 85 degrees actively and passively from 
65 degrees and flexion contraction to 85 degrees, which was a 
significant loss of motion; 3rd DIP joint was normal and went 
from 80 to 90 degrees actively and passively.

Objective findings of the left foot revealed a 4 cm scar 
along the dorsal aspect between the 4th and 5th metatarsals.  
There was palpable crepitus with range of motion at the 
metatarsal cuneiform joint.  There was a 60-degree arc of 
motion at the metatarsophalangeal joints of the 4th and 5th 
digits.  His foot was plantigrade and no obvious deformity 
was noted during evaluation.  

Neurological status of the left hand showed an intact 
sensation both to pinprick and two-point discrimination.  
Sensation was intact on the left foot.

An X-ray study of the left hand, performed in conjunction 
with the September 2000 VA examination, revealed healing 
fractures of the proximal phalanx, which had healed in some 
extension on the proximal phalanx of the 4th digit.  The 3rd 
digit revealed a healing fracture, which was curved in the 
ulnar deviation.  There was evidence of joint space narrowing 
at the ankylosed PIP joint of the 3rd digit and also some 
narrowing of the 4th digit with osteopenia.

An X-ray study of the left foot, performed in conjunction 
with the September 2000 VA examination, revealed healed 
fractures on the 4th and 5th metatarsals.  The overall 
alignment of the foot was fairly straight.  There was 
evidence of joint space narrowing at the metatarsometatarsal 
joint of the 5th.

Diagnostic assessment revealed weakened grip strength.  The 
examiner reported that there was evidence of arthritis 
developing in his PIP joint of his 4th and 5th digits.  He 
opined that the arthritis was secondary to ankylosing joints 
and could account for his increasing loss of grip strength 
and for an increase in his symptomatology.  With regards to 
the left foot, the examiner reported that the condition was 
stable.    

In April 2003, the Board again remanded this case in order to 
afford the veteran a more comprehensive examination. 

During a June 2003 VA examination, the examiner indicated 
review of the claims folder.  The veteran complained of 
weakness of grip in the left hand as well as pain along the 
radial aspect of the index finger and extending down into the 
first web space.  He reported tingling in his index and long 
finger and indicated that his foot felt narrow and the 
lateral border of his foot caused him mild discomfort.  
Additionally, he related that his hand symptoms limited his 
ability to forcibly grip mail and carry objects.  Physical 
examination of the left hand revealed the previously 
described amputated 5th finger, and a  swan-like deformity of 
his ring finger.  Range of motion was as follows: the ring 
finger had no motion of the DIP joint locked in approximately 
50 degrees of flexion; there was no active motion of the PIP 
joint and passive motion was from neutral to 30 degrees of 
flexion; 0 to 90 degrees flexion at the ring finger MCP 
joint; the long finger had a range of motion of the PIP joint 
from 20 degrees to 35 degrees of flexion; DIP joint is 0 to 
40 degrees of flexion; full range of motion in the index 
finger.  There was intact sensation on the radial and ulnar 
borders of each digit.  He had no intrinsic atrophy.  

Examination of the foot demonstrated a negative squeeze test 
and no abnormal callosities.  He had intact sensation 
dorsally and plantary with 5/5 toe flexion and extension.  

The diagnostic impression revealed left hand pain, weakness 
and tingling.  There were signs of very early carpal tunnel 
syndrome.  He had lost function of his ulnar three-border 
digits (long, ring and little fingers).  Therefore his power 
grip was forced between his thumb and index finger, which was 
not a very efficient power grip.  He developed overuse pain 
from the power grip between the index and thumb.  The 
examiner opined that the symptoms involving the index finger 
and thumb with weakness of grip, occasional pain and tingling 
were exacerbated by the veteran's military injury.  Foot 
symptoms were mild to minimal and were not functionally 
disabling.  

Rating Evaluation
Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 
(2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2003).

Analysis
Left Hand Disorder

The Board notes that the rating criteria for evaluating 
digits was revised effective August 26, 2002.  Regarding the 
issue before the Board, the only change was to change the 
term "middle" finger to "long" finger.  This change in 
terminology does not have any impact on the rating criteria, 
so to rate the veteran's digits under either criteria would 
amount to awarding the same rating.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (2003), the RO ascertained the severity of the 
veteran's amputation of the left little finger, with 
ankylosis of the left long and ring fingers is rated under 
the criteria set forth in Diagnostic Code 5141 governing 
evaluation of multiple finger amputations.  Under this 
provision, a 30 percent evaluation is assigned for amputation 
of the long, ring and little fingers of the minor hand, and a 
40 percent evaluation for the major hand.

Commentary to Diagnostic Code 5141 also permits evaluation of 
a disability relating to the amputated fingers under the 
Diagnostic Codes governing ankylosis of the fingers in 
certain circumstances.  In the present case, use of 
diagnostic codes governing ankylosis of the fingers would 
offer no increase potential for the veteran. Diagnostic Code 
5218, addressing unfavorable ankylosis of three digits of one 
hand, provides only a 20 percent evaluation for long, ring 
and little finger unfavorable ankylosis of the minor hand, an 
evaluation lower than the one the veteran currently has for 
his amputated fingers disability.

Further, additional compensation is available pursuant to the 
comments, for loss of use of the hand.  Loss of use of the 
hand will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump with a suitable prosthetic appliance.  

A June 2003 VA examination, revealed complaints of weakness 
and pain in the left hand.  He had limited range of motion 
and the diagnostic impression noted left hand pain, weakness 
and tingling.  

The medical evidence of record does not indicate that the 
veteran has loss of use of his hand due to his amputated 
finger and ankylosis.  He maintains limited use of the 
fingers of his left hand with the exception of his left index 
finger and thumb, which have full motion.  Moreover, he is 
right handed so his left finger amputation and ankylosis are 
properly evaluated under the ratings for the minor hand.  
Accordingly, the Board finds that the veteran is receiving 
the maximum evaluation available for his disability under the 
regulations for his amputated and ankylosed fingers of the 
left hand, and his claim of entitlement to an increased 
rating is denied.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (2003) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2003) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

While in 2003, the veteran reported complaints of pain on 
motion along the radial aspect of the index finger and 
extending down into the first web space, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort and pain on movement, the pathology 
and objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).

The veteran has indicated that his left hand pain interferes 
with his employment, particularly as he is required to 
deliver mail and carry objects.  He has not, however, alleged 
that he has missed work as a result of the disability at any 
time during the period pertinent to this claim.  Moreover, 
the evidence shows that the veteran has not required 
hospitalization for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the assigned evaluation.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation. Therefore, the Board 
has determined that referral of this case for extra- 
schedular consideration is not in order.

Analysis
Foot Disorder 

Foot injuries are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe and a 30 percent evaluation is warranted if 
the disability is severe.

The terms "mild," "moderate," and "severe" are not defined in 
the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§§ 4.2, 4.6 (2003).

The veteran is in receipt of a 10 percent rating under 
Diagnostic Code 5284 for his residuals of a fractured left 
metatarsals 4 and 5.  He argues that he experiences pain on 
motion, stiffness and a lack of endurance, which interferes 
with activities such as walking.  While the veteran may in 
fact experience left foot symptoms that interfere with 
activities, as discussed below, the medical evidence clearly 
and uniformly shows that the impairment resulting from the 
service-connected disability does not more nearly approximate 
moderately severe than moderate.

VA examination in May 1997, revealed a residual fracture of 
the left metatarsals of the 4th and 5th toes.  In September 
2000, the examiner noted no obvious deformity of the left 
foot and reported that the condition was stable.  In June 
2003, the examiner reported that the veteran's foot symptoms 
were mild to minimal and were not functionally disabling.  
The overall conclusion of the examinations was negative 
objective findings of left foot impairment.  Accordingly, the 
Board finds that the veteran's claim for entitlement to an 
increased rating is denied.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (2003) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2003) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

While in 2000, the veteran reported complaints of persistent 
pain on motion between his 4th and 5th metatarsals, "a 
finding of functional loss due to pain must be 'supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort and pain on movement, the pathology 
and objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).

The veteran has indicated that his left foot fasciitis 
interferes with his employment, particularly as he is 
required to engage in walking in order to deliver mail.  He 
has not, however, alleged that he has missed work as a result 
of the disability at any time during the period pertinent to 
this claim.  Moreover, the evidence shows that the veteran 
has not required hospitalization for the disability and that 
the manifestations of the disability are not in excess of 
those contemplated by the assigned evaluation.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra- 
schedular consideration is not in order.


ORDER

Entitlement to an increased evaluation for partial amputation 
of the left little finger, with ankylosis of the left long 
and ring fingers (minor), currently evaluated as 30 percent 
disabling, to include entitlement to an extraschedular 
rating, is denied.

Entitlement to an increased evaluation for residuals of 
fractured left metatarsals 4 and 5, currently evaluated as 10 
percent disabling, is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



